                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at FRANKFORT

RAYMOND EASTMAN,                     )
                                     )
     Plaintiff,                      )          Civil No. 3:19-075-JMH
                                     )
V.                                   )
                                     )
FRANKLIN CO. REGIONAL JAIL, et       )            MEMORANDUM OPINION
al.,                                 )                 AND ORDER
                                     )
     Defendants.
                      ****    ****       ****     ****

     Proceeding without an attorney, Plaintiff Raymond Eastman

previously filed a civil rights action against prison officials

pursuant to 42 U.S.C. § 1983.        [R. 1]       Although Eastman did not

pay the required filing fees, he did file a motion to proceed            in

forma pauperis.     [R. 2]    However, Eastman’s fee motion did not

include a certificate of inmate account certified by prison staff

as required by 28 U.S.C. § 1915(a)(2).

     Accordingly, on October 25, 2019, the Court entered an Order

denying Eastman’s motion to proceed in forma pauperis without

prejudice, but also directing the Clerk of the Court to provide

Eastman with the necessary forms so that he could file a properly-

supported motion.    [R. 6]    The Court further ordered Eastman to

complete the forms and file them with the Court within 30 days,

warning him that this action would be dismissed without prejudice

should he fail to do so.      McGore v. Wrigglesworth, 114 F.3d 601,
                                     1
605 (6th Cir. 1997), abrogated on other grounds, Jones v. Bock,

549 U.S. 199 (2007).        This 30-day period has now come and gone

with no response from Eastman.1

     Local Rule 5.3(a)(1) requires prisoners seeking leave to

proceed without prepayment of the entire filing fee to comply with

the requirements of the Prison Litigation Reform Act (“PLRA”), 28

U.S.C. § 1915(a)(2).    See Local Rule 5.3(a)(1).          Because Eastman

has not filed a properly-supported motion for leave to proceed in

forma pauperis with this Court (despite the Court’s instructions),

he has not complied with the PLRA requirements that would allow

him to proceed without prepayment of the entire filing fee.

     The   authority   of    a   federal   trial   court    to   dismiss   a

plaintiff’s action for failure to prosecute “is necessary in order

to prevent undue delays in the disposition of pending cases and to

avoid congestion in the calendars of the District Courts.”             Link

v. Wabash Rwy. Co., 370 U.S. 626, 629-630 (1962).          See also Carter

v. City of Memphis, Tenn., 636 F.2d 159, 161 (6th Cir. 1980) (“It

is clear that the district court does have the power under [Fed.

R. Civ. P. 41(b)] to enter a sua sponte order of dismissal.”).




1 Although the first copy of the Court’s Order forwarded to Eastman
was returned as undeliverable, the Clerk of the Court re-sent a
copy of the Order to Eastman at his current address of record (the
Green River Correctional Complex) on October 31, 2019. [R. 7]
                                     2
     In determining whether to dismiss a case for failure to

prosecute, the Sixth Circuit has directed courts to consider:

     (1) whether the party’s failure is due to willfulness,
     bad faith, or fault; (2) whether the adversary was
     prejudiced by the dismissed party’s conduct; (3) whether
     the dismissed party was warned that failure to cooperate
     could lead to dismissal; and (4) whether less drastic
     sanctions were imposed or considered before dismissal
     was ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005) (quoting
Knoll v. American Tel. & Tel. Co., 176 F.3d 359, 363 (6th Cir.
1999)).

     With respect to the first and third factors, a court may

consider a party’s failure to act in the face of a clear prior

warning from the court that the case would be dismissed as an

indication of willful noncompliance.            Lovejoy v. Owens, 1994 WL

91814 at *2 (6th Cir. March 21, 1994) (citing Harris v. Callwood,

844 F.2d 1254, 1256 (6th Cir. 1988)).            Here, Eastman failed to

comply with, or even respond to, the Court’s Order directing him

to complete and file the forms required to proceed in this action,

despite the Court’s clear warning that his failure to do so would

result in dismissal of the case.          Thus, evaluating all of these

factors,   the   Court   concludes       that    dismissal   of   Eastman’s

complaint, without prejudice, is warranted.          Jourdan v. Jabe, 951

F.2d 108, 110 (6th Cir. 1991) (a pro se litigant is not afforded

special consideration for failure to follow readily comprehended

court orders).
                                     3
     Accordingly, it is hereby ORDERED as follows:

     1.   Eastman’s   Complaint   [R.   1]   is   DISMISSED   WITHOUT

PREJUDICE for failure to prosecute and for failure to comply with

an Order of the Court;

     2.   The Court will enter an appropriate Judgment; and

     3.   This matter is STRICKEN from the Court’s docket.

     This 5th day of December, 2019.




                                  4
